



    
Exhibit 10.25








April 29, 2015
Mr. Paul Maass
c/o ConAgra Foods, Inc.
One ConAgra Drive
Omaha, NE 68102


RE:    Transition and Separation Agreement


Dear Paul:


This letter agreement (“Agreement”) describes the components of your transition
and separation package. If you agree to the terms of this Agreement you will
receive the benefits described below. This Agreement will become effective once
you have signed it and you have not exercised your right to revoke the Agreement
within the Revocation Period described below (the “Effective Date”).
1.    Transition Responsibilities and Separation Payments
a.
Your last day of active employment with ConAgra Foods, Inc. (“ConAgra Foods” or
the “Company”), will be July 31, 2015 (the “Termination Date”).

b.
As of May 5, 2015 (the “Transition Date”), you will cease to be an Executive
Officer of the Company, become a special employee of the Company, and resign
your board service on any ConAgra Foods subsidiary, affiliate, or joint venture
of the Company. From the Transition Date until the Termination Date (the
“Transition Period”), you will report to the CEO and work solely on matters
assigned by the CEO; any such matters will be of a level commensurate with your
prior position. You will not have any direct reports.






--------------------------------------------------------------------------------





c.
During the Transition Period, you will receive your base salary as in effect on
the date hereof, payable in accordance with the ordinary payroll practices of
the Company. During the Transition Period you and your eligible dependents will
be provided coverage under all employee benefit programs, plans and practices in
which you are eligible as of the date hereof, except as provided in this
Agreement. In accordance with its terms, the Change of Control Agreement in
effect between you and the Company will terminate as of the date hereof.

d.
As consideration for the waiver and release in paragraph 8 and the restrictive
covenants described in paragraph 5, ConAgra Foods will pay you, less applicable
withholdings, the total amount of One Million and Four Hundred Thousand Dollars
($1,400,000.00). That amount shall be paid in three installments as follows:

i.
You will receive the first payment, in the amount of Four Hundred and Sixty Six
Thousand Dollars ($466,000.00), less applicable withholdings, six months after
your Termination Date.

ii.
You will receive the second payment, in the amount of Four Hundred and Sixty Six
Thousand Dollars ($466,000.00), less applicable withholdings, nine months after
your Termination Date.

iii.
You will receive the third payment, in the amount of Four Hundred and Sixty
Eight Thousand Dollars ($468,000.00), less applicable withholdings, 12 months
after your Termination Date.

If you breach this Agreement, materially in the case of the obligations set
forth in paragraphs 4, 6 or 7 of this Agreement, or commence a legal action to
challenge the validity of this Agreement, within eighteen (18) months after the
Termination Date and, if curable, don’t cure such breach after written notice,
you will not receive or be entitled to retain any payments made pursuant to this
paragraph. If such breach or challenge is after issuance of the first payment,
you agree that you will repay all such prior payments within thirty (30) days of
such breach or challenge.





--------------------------------------------------------------------------------





e.
Provided you were enrolled in ConAgra Foods’ medical, dental or vision plans at
the time of your termination, you and your dependents, if previously enrolled,
will be eligible to continue coverage at your current coverage levels. Most
individuals will be eligible for COBRA continuation for up to eighteen (18)
months. You will pay the entire premium cost. Premium cost and payment
information will be provided to you in a separate letter. PayFlex will mail the
enrollment forms to your address of record within two to three weeks after your
Termination Date. To enroll for COBRA coverage, you must return all applicable
forms to PayFlex Systems, the COBRA administrator, within sixty (60) days after
receipt. Questions should be directed to PayFlex Systems at (877) 284-0395. If
you do not elect COBRA coverage, your coverage will otherwise cease at the end
of the pay period in which you terminate. If you elect COBRA coverage, ConAgra
Foods will provide to you, on a bi-weekly basis, a taxable payment which will
represent the approximate value of your previous employer-paid contribution in
order to offset the cost of COBRA continuation. To partially offset the taxable
status, twenty-five percent (25%) of the calculated amount will be added to this
payment. This payment will be based on your elected benefits at the time of
termination. You will be eligible to receive this payment until July 31, 2016,
provided you maintain COBRA coverage during that time period.

f.
Your 401(k) participation eligibility will end on your Termination Date. Vesting
is according to the plan design schedule.

g.
No additional vacation will accrue after your Termination Date. Any vacation
earned but unused will be paid to you.

2.    Incentive Compensation and Equity:
a.
You will not be eligible for additional equity grants following the Transition
Date, but your outstanding equity will continue to vest until your Termination
Date.






--------------------------------------------------------------------------------





b.
Stock options that are unvested on the Termination Date will be forfeited in
accordance with their terms. You may exercise your vested stock options for the
period defined in your original grant notices or agreements.

c.
Any award that becomes payable for the fiscal 2013-2015 cycle of the Company’s
Performance Share Plan shall be made in accordance with the plan’s terms, at the
same time as awards are paid to all participants and at the same payout level as
generally authorized for other senior executives in the Plan for the full cycle.
All future payouts for the fiscal year 2014-2016 and fiscal year 2015-2017
cycles of the Performance Share Plan will be forfeited on the Termination Date
in accordance with the Plan’s terms.

d.
You will not receive a payout under the Company’s Fiscal Year 2015 Management
Incentive Plan (“MIP”), nor will you be eligible for participation in the Fiscal
Year 2016 MIP or any other incentive program in which you are not a participant
as of the Transition Date.

3.    Outplacement
You will be eligible for outplacement services as selected and provided by
ConAgra Foods. You will be contacted directly by the provider after the
Effective Date of your Agreement.
4.    Post-Employment Obligations
a.
You agree to make yourself reasonably available to ConAgra Foods, and will, for
eighteen (18) months following the Termination Date, with regard to matters
related to your employment period with ConAgra Foods, (other than those where
ConAgra’s position could be adverse to you personally):

i.
Personally provide reasonable assistance and cooperation in providing
information for ConAgra Foods, and its representatives, concerning any ConAgra
Foods matter of which you are knowledgeable.






--------------------------------------------------------------------------------





ii.
Personally provide to ConAgra Foods, and its representatives, reasonable
assistance and cooperation relating to any pending or future lawsuits or claims,
about which you are knowledgeable.

iii.
Promptly notify me, in writing, if you receive any request from anyone other
than ConAgra Foods for information regarding any potential claims or proposed
litigation against ConAgra Foods or any of its affiliates.

iv.
Refrain from providing any information related to any claim or potential
litigation against ConAgra Foods, or its affiliates to any non-ConAgra Foods
representatives, without either ConAgra Foods’ written permission or being
required to provide information pursuant to legal process. Nothing in this
Agreement prohibits you from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation.  You do not
need the prior authorization of ConAgra Foods’ legal department to make any such
reports or disclosures, and you are not required to notify the Company that you
have made such reports or disclosures.

v.
If required by law to provide sworn testimony on ConAgra Foods or
affiliate-related matters, to the extent legally permitted, consult with and, to
the extent legally permitted, have ConAgra Foods-designated legal counsel
present (in addition to any personal counsel) for such testimony. ConAgra Foods
will be responsible for the costs of Company designated counsel (but not
personal counsel) and you will bear no cost for same. You will confine your
testimony to items about which you have actual knowledge rather than
speculation, unless otherwise directed by legal process.






--------------------------------------------------------------------------------





vi.
You will be reimbursed shortly after an expense statement is received for
reasonable travel, food, lodging and similar out-of-pocket expenses required to
fulfill the cooperation provisions above.

b.
You agree to refrain from making comments, disparaging remarks or statements,
the purpose or effect of which is to harm the reputation, good will, or
commercial interests of ConAgra Foods, its management or leadership, or any of
its affiliates for a period of five (5) years following the Termination Date.
ConAgra Foods also agrees that its executive officers and Board members will
refrain from making comments or statements, the purpose or effect of which is to
harm the reputation, good will or interest of you, for a period of five (5)
years following the Termination Date. The foregoing limitations are not meant to
limit competition beyond the Restrictive Covenants in Section 5 and, hence, do
not limit normal competitive type statements. The foregoing shall not be
violated by compliance with legal process or legal actions or by rebuttal of
false or misleading statements.

5.    Restrictive Covenants
a.
Definition of Confidential Information: For the purposes of this Agreement,
“Confidential Information” means information (whether or not in writing) that is
related to ConAgra Foods’ business and is maintained as confidential.
Confidential Information includes, without limitation, past, present, or future
business or Trade Secrets (“Trade Secrets” means any information, including
formulas, patterns, compilations, programs, devices, methods, techniques, or
processes that ConAgra Foods considers confidential and is valuable and provides
a competitive advantage because it is not generally known and not readily
ascertainable by proper means); information relating to customers, methods or
policies, including customer lists; prices or price formulas; processes;
procedures; prospective partners, partners, and other entities; financial
information; computer software (including design, programming techniques, flow
charts, source code, object code, and related information and documentation);
intellectual property; business plans; business,






--------------------------------------------------------------------------------





manufacturing, and sales strategies; business processes and methods of
operation; customer contacts and referral sources; vendors and vendor contacts;
marketing information; and all other information of any kind or character
relating to the development, improvement, manufacture, sale, or delivery of
products or services by ConAgra Foods, its subsidiaries, affiliates or joint
ventures, whether or not reduced to writing. Confidential Information does not
include information that (i) is or becomes generally available to the public
other than through disclosure by you or (ii) becomes available to you on a
non-confidential basis from a source other than ConAgra Foods, provided that the
source is not prohibited from disclosing such information to you, by any
contractual or other obligation with ConAgra Foods or otherwise.
b.
Acknowledgements: As a result of your position as President of ConAgra Foods
Private Brands and Commercial Foods, in which you led the private brands and
commercial foods activities for ConAgra Foods throughout the United States and
internationally, along with your previous 27 years of employment with ConAgra
Foods in a variety of management and executive positions, you acknowledge (i)
ConAgra Foods’ business is both highly specialized and competitive, (ii) ConAgra
Foods’ Confidential Information is not generally known to, or readily
ascertainable by, the public or ConAgra Foods’ competitors and gives ConAgra
Foods a competitive advantage, (iii) ConAgra Foods’ goodwill and relationships
with its customers, clients, employees, and other business associations are
among ConAgra Foods’ most important assets and that developing, maintaining, and
continuing such relationships is one of ConAgra Foods’ highest priorities, and
(iv) that if you solicited, worked with or serviced the customers of ConAgra
Foods, its subsidiaries, affiliates or joint ventures, you would be in a
position to cause irreparable injury to ConAgra Foods, its subsidiaries,
affiliates or joint ventures. You further acknowledge that, during your
employment, you had access to Confidential Information belonging to ConAgra
Foods, its subsidiaries, affiliates or joint ventures, agree such information
shall remain the exclusive property of ConAgra Foods, its subsidiaries,
affiliates or joint ventures, and understand the






--------------------------------------------------------------------------------





misappropriation or unauthorized disclosure of such information at any time is
prohibited and will cause ConAgra Foods irreparable injury. You further
understand that you have been relied upon to develop and to maintain
relationships with ConAgra Foods’ customers, clients, employees, and other
business associations on behalf of ConAgra Foods, its subsidiaries, affiliates
or joint ventures, throughout the course of your employment with ConAgra Foods.
You agree the restrictions in this Agreement are reasonable, necessary, and
proper to protect ConAgra Foods’ Confidential Information and that they will not
unreasonably restrict your ability to obtain alternative and gainful employment.
c.
Non-Disclosure: You agree, except in compliance with legal process, (i) you will
not disclose Confidential Information to anyone other than ConAgra Foods’
officers or authorized employees and as directed by the Company, and (ii) you
will not use such information for any unauthorized purpose without the prior
written consent of ConAgra Foods. Further, if you are requested in any judicial
or administrative process to disclose Confidential Information, then, to the
extent legally permitted, you shall immediately notify ConAgra Foods to allow
ConAgra Foods as much time as possible to oppose such process and shall inform
such judicial or administrative process of your non-disclosure obligations under
this Agreement. Further, for eighteen (18) months after your Termination Date,
you shall promptly notify ConAgra Foods in writing to the extent you have actual
knowledge of any unauthorized person (1) using, disclosing, or attempting to use
or disclose the Confidential Information without the prior written consent of
ConAgra Foods, or (2) copying, duplicating, reverse engineering, reverse
compiling, recording, otherwise reproducing, analyzing, or attempting any such
reproduction or analysis of any of the Confidential Information.

d.
Non-Competition: In order to protect ConAgra Foods’ Confidential Information,
for twelve (12) months after your Termination Date, you agree you will not,
anywhere throughout North America, without prior written authorization from
ConAgra Foods, engage in or render any services to any person, firm,
corporation, business, organization, and/or cooperative, including
self-employment,






--------------------------------------------------------------------------------





sole proprietorship, or consulting work, as an employee and/or contractor, with
any entity that is engaged in (i) the manufacture or production of frozen potato
products for the retail, foodservice or institutional channels, or (ii) wheat
milling or refinement for the sale of related products to third parties. You
agree that you could not reasonably be expected to fulfill your job
responsibilities as a member of the business team for such a ConAgra Foods
competitor, or that of its subsidiaries, affiliates, or joint ventures, in the
twelve (12) months following the Termination Date, without utilizing ConAgra
Foods’ Confidential Information. The foregoing shall not be violated solely
through your provision of services to a consulting, investment banking or
professional services firm that is providing products or services to numerous
customers including, incidentally, such a competitor, provided that during the
twelve (12) months following the Termination Date, you do not participate on,
consult with, or provide advice for the benefit of the service team supporting
such a competitor. You acknowledge that the scope of this agreement not to
compete is reasonable and necessary to protect ConAgra Foods’ Confidential
Information and its customer relationships.
e.
Non-Solicitation of Business: For twelve (12) months after your Termination
Date, you agree you will not, directly or indirectly, solicit, call on, service,
work with, divert, or take away, or attempt to divert, solicit, call on,
service, work with or take away, the business or patronage of any of the
clients, customers, licensors, or accounts of ConAgra Foods, its subsidiaries,
affiliates, or joint ventures, with which you did business and had personal
contact on behalf of ConAgra Foods, its subsidiaries, affiliates, or joint
ventures in the areas set forth in (d) above.

f.
Non-Solicitation of Individuals: For eighteen (18) months after your Termination
Date, you agree you will not, directly or indirectly, recruit, solicit, or
induce, or attempt to induce, any employee(s) of ConAgra Foods, its
subsidiaries, affiliates, or joint ventures, or their sales representatives, to
terminate their employment with, or otherwise cease a relationship with ConAgra
Foods or such enterprise.






--------------------------------------------------------------------------------





g.
Judicial Modification: You agree that you and ConAgra Foods have attempted to
limit your right to disclose, compete, and solicit only to the extent permitted
by applicable law and necessary to protect ConAgra Foods from unfair
competition. If a Court of competent jurisdiction determines the restrictions
contained in this paragraph 5 are too long in duration or too broad in
geographic scope to be reasonable and enforceable, then the Court shall amend
such a provision only so much as shall be necessary for the restrictions
contained herein to be reasonable and enforceable, notwithstanding any law or
authority to the contrary.

h.
Disclosure of Agreement: In the event ConAgra Foods has reason to believe this
Agreement has or may be breached, you acknowledge and consent that this
Agreement may be disclosed by ConAgra Foods, without risk of liability, to your
current or prospective employer or other relevant business entity.

i.
Breach: You agree that the restrictions contained in paragraph 5 are necessary
for the protection of the legitimate business interests, goodwill, and
Confidential Information of ConAgra Foods. You agree any breach or threatened
breach of the restrictions in paragraph 5 will cause ConAgra Foods substantial
and irrevocable damage. You further agree that, in addition to such other
remedies that may be available, including the recovery of damages from you,
ConAgra Foods shall have the right to injunctive relief to restrain or enjoin
any actual or threatened breach of the provisions of the restrictions in
paragraph 5, without posting bond notwithstanding any law or authority to the
contrary. You agree you cannot defend against any action for such relief on the
basis of an adequate remedy at law.

6.     Confidentiality Agreement
Except in compliance with legal process, you agree that you have kept and will
keep the terms and amounts in this Agreement completely confidential, except as
required by applicable law, and that you have not, nor will you hereafter
disclose any information concerning this Agreement to any person other than your
present attorneys, accountants, tax advisors, or spouse, and only if those
persons agree





--------------------------------------------------------------------------------





to abide by the provisions of this paragraph. You may also disclose the terms
and amounts of the Agreement to applicable taxing authorities, and the
restrictions on your activities to potential employers and search firms. This
provision shall not apply to the extent this argument is publicly filed by
ConAgra Foods.
7.    Return of Company Property
You agree that within fifteen (15) business days of the Transition Date, you
will have returned to ConAgra Foods, as applicable, all files, records,
documents, reports, computers, and other business equipment, keys, and other
physical, personal or electronically stored property of ConAgra Foods in your
possession or control and to further agree that you will not keep, transfer or
use any copies or excerpts of the foregoing items without the approval of
ConAgra Foods, except as desirable to provide services to ConAgra Foods between
the Transitional Date and the Termination Date. You agree that within fifteen
(15) business days of the Transition Date, you will have returned to ConAgra
Foods all company-issued credit cards, to immediately cease use of all such
cards and to make payment of any and all outstanding balances in accordance with
cardholder agreements and the time limitations contained therein. You agree to
provide no later than twenty (20) business days after your Termination Date,
expense statements for all company authorized expenses, and where charged on
company-issued credit cards, to use any reimbursement payments for the purpose
of paying such charges. You may retain your address books to the extent they
only contain contact information. ConAgra Foods recognizes that your cell phone,
including your cell phone number, is your property. During the fifteen (15)
business days after the Transition Date, you will work with ConAgra Foods to
have all ConAgra Food’s applications, including ConAgra Foods email, removed
from your personal mobile devices.
8.    Release of ConAgra Foods
a.
General Release: In exchange for the benefits provided to you by ConAgra Foods,
and except for ConAgra Foods’ obligations hereunder, you hereby release ConAgra
Foods, and each of its






--------------------------------------------------------------------------------





subsidiaries, agents, directors, officers, employees, representatives,
attorneys, affiliates, and its and their predecessors, successors, heirs,
executors, administrators and assigns, and all persons acting by, through, or
under or in concert with any of them (collectively “Releasees”), or any of them,
of and from any and all claims related to ConAgra Foods of any nature
whatsoever, in law or equity, which you ever had, now have, or may have had
relating to your employment, or termination of employment (“Claims”). This
includes (i) all Claims relating to salary, overtime, vacation pay, incentive
bonus plans, including but not limited to the MIP and/or the SIP; and/or
separation pay, stock options, and any and all other fringe benefits, for which
you were eligible during your employment and (ii) all Claims under any
employment agreement, change-in-control agreement or other agreements between
you and ConAgra Foods, and/or its Releasees; (iii) and all Claims you may have
against ConAgra Foods and/or its Releasees under Title VII of the Civil Rights
Act of 1964; the Employee Retirement Income Security Act of 1974; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the Family and Medical Leave Act; or any other
federal, state, or local law or regulation regarding your employment or
termination of employment. Nothing in this Agreement shall interfere with your
right to initiate, cooperate or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, or any other federal
or state regulatory or law enforcement agency. However, the consideration
provided to you in this Agreement shall be the sole relief provided to you for
the Claims that are released herein and you will not be entitled to recover and
agree to waive any monetary benefits or recovery against ConAgra Foods and/or
its Releasees in connection with any such Claim without regard to who has
brought such Claim. Furthermore, this release shall not cover rights to
indemnification and advancement of legal fees, coverage under directors and
officers liability insurance, bested benefits or equity.
b.
ADEA Release






--------------------------------------------------------------------------------





i.
You agree to hereby waive and release any and all Claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as modified by the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f) (together, the “ADEA”),
against ConAgra Foods and/or its Releasees. Nothing in this Agreement shall
interfere with your right to initiate, cooperate or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, or any other federal or state regulatory or law enforcement agency.
Nothing in this Agreement shall limit or restrict your right under the ADEA to
challenge the validity of this ADEA release in a court of law. However, you
nevertheless understand that this ADEA release still applies to your ADEA Claims
and that you have waived all ADEA Claims as part of this Agreement. You further
understand that in any Claim brought under the ADEA, you would not be entitled
to any damages or other relief unless this ADEA release is deemed to be invalid.

ii.
This release shall not preclude an action to enforce the specific terms of this
Agreement; to any Claims based on acts or events after this Agreement has become
effective; to any unemployment or workers’ compensation benefits to which you
may be entitled; nor to benefits in which you have become vested under the
Employee Retirement Income Security Act.

9.    Entire Agreement
Except as specifically provided herein, this Agreement constitutes the entire
agreement with respect to the subject matter hereof, and supersedes all previous
agreements and understandings, whether written or oral, between ConAgra Foods
and you. No modification or waiver of any provision of this Agreement will be
valid unless in writing and signed by ConAgra Foods and you.
10.    No Waiver
The failure of either party to insist on the performance of any of the terms or
conditions of this Agreement, or failure to enforce any of the provisions of
this Agreement, shall not be construed as a





--------------------------------------------------------------------------------





waiver or a relinquishment of any such provision. Any waiver or failure to
enforce on any one occasion is effective only in that instance and the
obligations of either party with respect of any provision in this Agreement
shall continue in full force and effect.
11.    Section 409A
This Agreement shall be interpreted and administered at all times such that any
amount or benefit payable under the Agreement shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. As permitted by Section 409A, each installment or other payment made
or benefit provided hereunder shall be treated as “separate payment” for
purposes of Section 409A and the available exemptions under Section 409A shall
be stacked to the maximum extent possible. Because you are a “specified
employee” as defined in Section 409A(a)(2)(B), you acknowledge and agree that
any payments or benefits under this Agreement that constitute non-exempt
deferred compensation for purposes of Section 409A shall be delayed for a period
of six (6) months following your separation from service with ConAgra Foods (or,
if earlier, your date of death). Further, to the extent you are entitled to be
paid or reimbursed for any taxable expenses under this Agreement, and such
payments or reimbursements are includible in your federal gross taxable income,
the amount of such expenses reimbursable in any one calendar year shall not
affect the amount reimbursable in any other calendar year, and the reimbursement
of an eligible expense must be made no later than December 31 of the year after
the year in which the expense was incurred. Your right to reimbursement of
expenses under this Agreement shall be subject to liquidation or exchange for
another benefit. Neither ConAgra Foods nor its directors, officers, executives,
or advisers make any representations or warranties regarding the tax treatment
of any payments or benefits under this Agreement and none of them shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by you
as a result of the application of Section 409A or any other provision of the
Internal Revenue Code.





--------------------------------------------------------------------------------





12.    Your Rights
You understand that you may take up to twenty-one (21) days to decide whether to
accept this Agreement. If we have not received an executed Agreement from you
within twenty-one (21) days, any offers made by us in this letter are withdrawn.
If you wish, you may sign the Agreement before this deadline. If you do decide
to sign the Agreement, you have up to seven (7) days after signing (the
“Revocation Period”) to change your mind. To revoke this Agreement, please write
to Megan M. Belcher, Vice President & Chief Counsel, ConAgra Foods, Inc., One
ConAgra Drive, Omaha, NE 68102 - Fax (402) 917-9559, within the Revocation
Period. You acknowledge and understand that by signing this Agreement, and the
release contained in paragraph 8, herein, that (1) at the time of your execution
of this Agreement you are expressly aware of the Company’s decision to terminate
your employment, which termination shall be effective on July 31, 2015, and (2)
you understand you are waiving and releasing any and all claims that you may
have arising out of your employment with the Company or your termination from
employment with the Company, including, but not limited to, any events that
occur between your date of execution of this agreement and July 31, 2015.
13.    Non-Admission
You agree that nothing herein shall be construed as an admission by ConAgra
Foods and/or its Releasees of any wrongdoing or violation of any applicable law,
and that nothing in this Agreement shall be so construed by any other person.
14.    Not Precedent
You agree that this Agreement shall not be used to establish a precedent in any
Claim, except in an action to enforce the terms of this Agreement.
15.    Consultation with Attorney
You acknowledge that you have had an adequate amount of time to consider the
meaning and effect of this Agreement and have been advised to consult with your
attorney prior to executing this





--------------------------------------------------------------------------------





Agreement. You further acknowledge that you now fully understand this Agreement
and the effect of signing and executing this Agreement.
16.     ADEA Release
If you successfully challenge the validity of your ADEA release and prevail on
the merits of an ADEA Claim, you agree that the court may reduce any monetary
award for such ADEA Claim up to the amount of Five Hundred Dollars ($500.00),
which you agree represents the amount of money being given to you in
consideration for your ADEA release.
17.     Additional Acknowledgments
You acknowledge that as of the date you signed this Agreement, you (a) have not
suffered a work-related injury that you have not properly disclosed to ConAgra
Foods; (b) have been paid in full all wages due and owing to you for any and all
work performed for ConAgra Foods and/or its Releasees, except those due in
normal course; (c) have not exercised any actual or apparent authority by or on
behalf of ConAgra Foods and/or its Releasees that you have not specifically
disclosed to ConAgra Foods that were not within the scope of your employment;
and (d) have not entered into any agreements, whether written or otherwise, with
any of ConAgra Foods’ employees (current and former), its Releasees, and/or
third parties that could legally bind ConAgra Foods and/or its Releasees that
were not within the scope of your employment.
18.    Severability
The terms and provisions of this Agreement are severable in whole or in part,
and if any term or provision of this Agreement should be deemed invalid, illegal
or unenforceable, the remaining terms and provisions shall remain in full force
and effect.
19.    Choice of Law
a.
This Agreement, for all purposes, shall be construed in accordance with the laws
of Delaware without regard to conflicts-of-law principles. You agree that your
employment and this Agreement






--------------------------------------------------------------------------------





have a substantial connection to the State of Delaware, because, among other
things, ConAgra Foods is incorporated there. You further agree that no other
state has a materially greater interest in the subject matter of this Agreement
than Delaware.
b.
If, however, a court of competent jurisdiction determines, for whatever reason,
that the laws of Delaware shall not apply to this Agreement, then you agree that
this Agreement, for all purposes, shall be construed in accordance with the laws
of Nebraska without regard to conflicts-of-law principles. You agree that your
employment and this Agreement have a substantial connection to the State of
Nebraska, because, among other things, ConAgra Foods’ main place of business is
located there, you maintain a residence and office in Nebraska and performed a
substantial portion of your services for ConAgra Foods in Nebraska. You further
agree that no other state (with the exception of Delaware) has a materially
greater interest in the subject matter of this Agreement than Nebraska.

20.    Jurisdiction and Venue
The parties agree that the state and federal courts serving Wilmington, Delaware
shall be the sole venue and jurisdiction for all actions arising under, out of,
in connection with, or in relation to this Agreement. You and ConAgra Foods
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.


If the above meets with your agreement, please sign and return one copy of this
letter to me.


Sincerely,


/s/ Nicole Theophilius


Nicole Theophilus
EVP & Chief HR Officer
ConAgra Foods, Inc.





--------------------------------------------------------------------------------







ACCEPTANCE
Signature    Date May 4, 2015


/s/ Paul Maass                                                    


Printed Name    
Paul Maass





